United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-677
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2011 appellant filed a timely appeal from a November 23, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration and a December 22, 2010 decision denying her request for an oral hearing.1
Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the nonmerit issues in this case.

1

The last merit decision in this case was the November 16, 2009 OWCP decision which denied appellant’s
schedule award claim. For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an
appeal. An appeal of it decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. See 20 C.F.R. §§ 501.2(c) and 501.3.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are:
(1) whether OWCP properly denied appellant’s request for
reconsideration pursuant to 5 U.S.C. § 8128(a); and (2) whether it properly denied her request for
an oral hearing.
FACTUAL HISTORY
On September 14, 2005 appellant, then a 45-year-old associate advocate, filed a traumatic
injury claim alleging that she sustained an injury to both her knees, left elbow and three fingers
on her right hand when she slipped on a pine cone by the steps at work. OWCP accepted
appellant’s claim for bilateral knee strain. Appellant received disability compensation for the
periods November 1, 2005 to January 7, 2006 and November 6 to 25, 2006.
On July 16, 2008 appellant filed a claimed for a schedule award.
On October 29, 2008 OWCP advised appellant that schedule awards for permanent
partial impairment to a body member are not given under FECA for sprains/strains, which was
the only medical condition accepted by OWCP. It requested she provide a physician’s opinion,
with stated medical rationale, establishing a causal relationship between the diagnosed condition
and the accepted work injury.
In a December 4, 2008 report, Dr. Anuj Gupta, a Board-certified orthopedic surgeon,
noted appellant’s complaints of anterior knee pain and diagnosed bilateral knee arthritis. Upon
examination, he observed mild swelling within both joints and maximum tenderness over the
lateral facet of both patellofemoral compartments. Appellant did not have any tenderness
medially or laterally and showed no instability. Dr. Gupta explained that the primary cause for
her pain was chronic arthritis of both knee joints and significant loss of the patellofemoral
cartilage. He noted that appellant was at maximum medical improvement. Dr. Gupta utilized
Table 17-31 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (5th ed. 2001) and determined that appellant had 4 percent whole
person impairment rating and 10 percent impairment rating for the lower extremity. He further
explained that because her work injury was an exacerbation of a preexisting condition only 50
percent of the impairment rating was apportioned to the work-related injury. Therefore,
Dr. Gupta concluded that appellant had 2 percent whole person impairment rating and 5 percent
impairment for the lower extremity for each knee, resulting in a total impairment rating of 10
percent impairment for the lower extremities.
On September 10, 2009 OWCP requested additional medical evidence from appellant’s
treating physician regarding his impairment determination based on the sixth edition of the
A.M.A., Guides. No response was received.
In a decision dated November 16, 2009, OWCP denied appellant’s claim for a schedule
award on the grounds of insufficient evidence establishing that she sustained a permanent
impairment due to her accepted work injury. The decision noted that she did not submit a report
from her treating physician which assessed her alleged permanent impairment pursuant to the
sixth edition of the A.M.A., Guides.

2

On November 5, 2010 appellant, through her representative, submitted a request for
reconsideration. In an October 21, 2010 report, Dr. Gupta noted her complaints of continued
bilateral knee pain. Based on Table 16-3 of the A.M.A., Guides, sixth edition he stated that
appellant had class one osteoarthritis of both knee joints with a lower extremity impairment
rating of approximately 10 percent on either side, resulting in a total impairment rating of 20
percent for the lower extremities. Because it was a preexisting condition, Dr. Gupta determined
that 50 percent of the impairment rating was attributable to the work-related injury. Thus,
appellant had a total lower extremities impairment rating of 10 percent.
Appellant also resubmitted the November 28, 2005 attending physician’s report by
Dr. Michael Landers, a general practitioner and Dr. Gupta’s December 22, 2005 report.
By decision dated November 23, 2010, OWCP denied appellant’s request for
reconsideration. It found that the medical evidence provided was either duplicative or
immaterial as the diagnosed condition was unrelated to the accepted work injury. Thus,
appellant was not entitled to further merit review.
On November 30, 2010 appellant appealed the November 23, 2010 denial decision and
requested a telephone hearing. She resubmitted Dr. Gupta’s October 21, 2010 medical report
and workers’ compensation form.
By decision dated December 22, 2010, OWCP advised appellant that she was not entitled
to an oral hearing on the same issue because she had previously requested reconsideration. The
Board exercised its discretion in considering her request and determined that her case could
equally be addressed by requesting reconsideration from the district Office and submitting
evidence not previously considered.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.3 OWCP’s regulations provide that OWCP may
review an award for or against compensation at anytime on its own motion or upon application.
The employee shall exercise her right through a request to the district Office.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5 A request for reconsideration must also be submitted within one year of the date of the
3

5 U.S.C. § 8128(a); see also; W.C., 59 ECAB 372 (2008); D.L., Docket No. 09-1549 (issued February 23,
2010).
4

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
5

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).

3

OWCP decision for which review is sought.6 If the request is timely but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
On November 16, 2009 OWCP denied appellant’s schedule award claim. Appellant
requested reconsideration. By decision dated November 23, 2010, OWCP denied her
reconsideration request finding that the evidence received was either duplicative or immaterial to
her claim. The Board finds that the case is not in posture for decision.
In support of her request for reconsideration, appellant submitted duplicative medical
evidence, including Dr. Landers’ November 28, 2005 attending physician’s report and
Dr. Gupta’s December 22, 2005 report, which was previously on the record. She also submitted
an October 21, 2010 report from Dr. Gupta, which was not previously considered by OWCP.
Dr. Gupta addressed the issue of appellant’s permanent impairment based on the A.M.A.,
Guides, sixth edition and determined that appellant had a bilateral lower extremity impairment
rating of 10 percent. As this evidence is new to the record and relevant to the issue of the extent
of appellant’s permanent impairment, it is sufficient to warrant further review of the merits.9
The case will be remanded for OWCP to review this evidence. After such further development
of the claim as it deems necessary, it shall issue an appropriate schedule award decision on the
extent of impairment to appellant’s lower extremities.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s November 5, 2010 request for
reconsideration.10

6

Id. at § 10.607(a).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8

M.E., 50 ECAB 694 (2007).

9

See R.M., Docket No. 09-1231 (issued July 27, 2010).

10

In light of the Board’s disposition of the first issue, the second issue is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: September 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

